DETAILED ACTION
This Office Action is in response to the Amendment filed on 01/03/2022. 
In the instant Amendment, claims 1 and 14 have been amended.
Claims 1-18 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Argument
Applicant’s amendment to claims 1 and 14 have overcome the Claim rejections set forth in previous Office Action. The claims are now allowable.

Allowable Subject Matter
Claims 1-18 are allowable.
In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records Elefteriu et al. (U.S. 2016/0360117), Beaumont et al. (U.S. 2018/0263723).
Regarding independent claim 1, the prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the feature of a surgical microscope comprising a stand including an arm; a joint defining a vertical axis of rotation; a digiscope mounted at the joint on the arm of the stand 

Regarding independent claim 14, the prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the feature of a method for configuring a stand of a surgical microscope with a bridge, on which a receptacle for a digiscope and a connector for an imaging unit are arranged, the bridge being mounted with a joint rotatably about a vertical axis of rotation AMENDMENT IN RESPONSE TO THE OFFICE ACTION MAILED AUGUST 24, 2021APPLICATION No. 16/870,880defined by the joint on an arm of the stand, wherein the joint is arranged between the digiscope and the imaging unit in a horizontal direction, the method comprising: determining a first distance between eyes of a surgeon and the imaging unit; determining a second distance between the surgeon and an operating field; determining a third distance between the receptacle of the digiscope and the operating field; determining a fourth distance between the imaging unit and the receptacle of the digiscope; determining a length of the bridge, configuring the stand based on the first to fourth distances and the length of the bridge and arranging the receptacle for the digiscope and the connector for the imaging unit on the bridge such that a distance from the surgeon to a patient and the imaging unit is optimally set for the surgeon as cited in claim  14.



Claims 2-13 and 15-18 are allowed because they depend on allowed parent claims 1 and 14, respectively, as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486